882 So.2d 1128 (2004)
Leah F. VERDIN, Individually and on Behalf of her Deceased Husband, Randall Verdin, and Jeff Verdin
v.
Slade A. ROGERS and Louisiana Farm Bureau Mutual Insurance Company, Gertrude Gardner, Incorporated, ABC Inspection Co., and the ABC Insurance Co.
No. 2004-C-1231.
Supreme Court of Louisiana.
September 24, 2004.
In re Verdin, Leah F. et al.; Verdin, Jeff;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. G, No. 590-718; to the Court of Appeal, Fifth Circuit, No. 03-CA-1457.
Denied.